Potter, J.,
delivered the opinion of the court.'
(After stating the facts as above). In this case, the complainant set down the cause for hearing on bill and answer before the expiration of the time allowed by law *97for taking testimony; therefore, under section 60S, Code 1906, the answer must be taken as true.
The law imposes upon the complainant in this case the duty of showing affirmatively that the property in question is clearly within the terms of the exemption statute, as it is the universal law that one claiming an exemption from taxation assumes the burden of showing that he is entitled to it. Morris Ice Co. v. Adams, 75 Miss. 410, 22 So. 944.
Statutes of exemption from taxation must be strictly construed, and the language employed must be construed most favorably to the state. Yazoo, etc., R. Co. v. Thomas, 65 Miss. 563, 5 So. 108; Greenville Ice & Coal Co. v. City of Greenville, 69 Miss. 86, 10 So. 574; State v. Simmons, 70 Miss. 485, 12 So. 477.
The main contention of appellant is that it is a charitable society, and that the property in question is used exclusively for the purpose of such society,- and not for profit. The answer of the defendants sets out, however, that the New Standard Club is a social organization, -and that the main purposes of its existence is to furnish a place of meeting for the entertainment of the members of said club, their families, and their friends, and that the -dispensation of charity is merely an incidental feature. In the case of Odd Fellows v. Redus, 78 Miss. 352, 29 So. 163, in construing section 3744, Code of 4892, paragraph “d” (section 4251, Code 1906, being practically a rescript thereof), this court, through Judge Terral, said:
“The lodge claims that this property is exempt from taxation under paragraph 3744, Code, which exempts all property, real or personal, belonging to any charitable society, used exclusively for the purposes of said society, and not for profit. The exemption cannot be maintained. It does not come within the letter of the act. The property is used for profit, and not for charity, and so cannot be exempt. It is said in argument that the income is used for charity, and that makes it the same in *98effect as if the property itself was used for charity. But that is not the letter of the law, nor its spirit. ’ ’
The complainant club is a social organization, not a charitable society, though it does some charity. The property in question is used for a clubhouse, and not for any charitable use. Neither the property in question, nor anything growing out of it, is devoted to charitable uses or purposes, nor is there any pretense that this property is exempt upon any other ground named in said subsection “d” of section 4251, Code 1906; therefore we conclude that said property is not exempt thereunder.
It is urged, however, that the property of complainant is exempt under section 4252, Code 1906. This contention is untenable.' Section 4252 refers to charitable societies or benevolent orders run on the fraternal or benevolent lodge system. The complainant in this case is an incorporated social club, and is not run on the fraternal or benevolent lodge system. The New Standard Club does not come under the provisions of said section, simply because the section does not undertake to exempt social clubs.
The complainant was not entitled to the relief sought, and the decree of the chancellor is therefore affirmed.

Affirmed.